

NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD
SHUTTERFLY, INC.
2015 EQUITY INCENTIVE PLAN
 
GRANT NUMBER:             
 
Unless otherwise defined herein, the terms defined in the Shutterfly, Inc. (the
“Company”), 2015 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Performance-Based Restricted Stock Unit Award (the “Notice”)
and the attached Performance-Based Restricted Stock Unit Agreement (hereinafter,
“PBRSU Agreement”).  You have been granted an award of Performance-Based
Restricted Stock Units (“PBRSUs”) under the Plan subject to the terms and
conditions of the Plan, this Notice and the attached PBRSU Agreement.
 

Name:Michael MeekAddress:Target Number of PBRSUs:39,552 Maximum Number of
PBRSUs:79,104 Date of Grant:September 4, 2018Performance Period:January 1, 2020
– December 31, 2020Performance Metrics:As set forth in Attachment 1Vesting
Schedule:As set forth in Attachment 1Expiration Date:The earlier to occur of:
(a) the settlement of all vested PBRSUs granted hereunder, and (b) the tenth
anniversary of the Date of Grant.  The PBRSUs expire earlier if your Service
terminates earlier, as described in the PBRSU Agreement.
Additional Terms:
□ If this box is checked, the additional terms and conditions set forth
on Attachment 2 hereto (as executed by the Company) are applicable and are
incorporated herein by reference.  No document need be attached as Attachment
2 if the box is not checked.

 
You acknowledge that the vesting of the PBRSUs granted pursuant to this Notice
is subject to the achievement of the Performance Metrics and your continuing
Service.  By accepting this award, you and the Company agree that this award is
granted under and governed by the terms and conditions of the Plan, this Notice
and the PBRSU Agreement.  For clarity, the PBRSUs shall not be subject to any
acceleration provisions. By accepting this award of PBRSUs, you consent to the
electronic delivery and acceptance as further set forth in the PBRSU Agreement.

PARTICIPANTSHUTTERFLY, INC.Signature:By:Print Name:Michael MeekIts:





1

--------------------------------------------------------------------------------



ATTACHMENT 1


PERFORMANCE METRICS AND VESTING SCHEDULE


This Attachment 1 (the “Vesting Schedule”) sets forth the vesting terms that
govern the PBRSUs granted to you pursuant to the Notice and PBRSU Agreement. The
number of PBRSUs that may vest is based on the extent to which the Company
achieves the Target Performance Metric; and (ii) your continued Service, each
subject to such further terms and conditions as are set forth in the Notice,
PBRSU Agreement and the Plan.
1. Target Performance Metric. The Target Performance Metric shall mean both (x)
the Company’s achievement of an Adjusted EBITDA (as defined below) of at least
$450,000,000 during the fiscal year ending December 31, 2020 (the “Performance
Period”), and (y) Lifetouch’s contribution profit of at least $235,000,000
during the same Performance Period. If the Company achieves an Adjusted EBITDA
of at least $450,000,000 during the Performance Period, then the extent to which
the Target Performance Metric has been achieved and the number of PBRSUs earned
and eligible to vest pursuant to the PBRSUs (the “Earned PBRSUs”) shall be
calculated, based on the Lifetouch contribution to the Company’s Adjusted
EBITDA, as the (i) Target Number of PBRSUs; multiplied by (ii) the Performance
Multiplier set forth in the table below. The Performance Multiplier for any
level of achievement falling between the threshold, target and maximum levels of
achievement will be measured based on linear interpolation. No PBRSUs will be
eligible to vest for achievement below the threshold level. The maximum number
of PBRSUs eligible to vest shall not exceed 200% of the Target Number of PBRSUs
set forth in the Notice.
Level
Lifetouch Contribution ProfitOverachievement of Plan ($ Mil.)Payout (% Target,
Performance Multiplier & Amount)Maximum≥ $265M$40M200% ($6M)Target$245M$20M100%
($3M)Threshold$235M$10M50% ($1.5M)Plan$225M-0% (no payment between plan &
threshold)

For purposes of the foregoing, “Adjusted EBITDA” shall mean earnings before
interest, taxes, depreciation, amortization, stock-based compensation, capital
lease termination, restructuring and acquisition costs, as may be adjusted by
the by the Compensation and Leadership Development Committee (the “Committee”)
in its discretion.
2. Certification of Achievement. At the time the Board (or an authorized
committee thereof) approves the Company’s audited consolidated financial
statements for the Performance Period, the Committee shall determine and certify
the extent to which the Target Performance Metric has been achieved and the
number of Earned PBRSUs. The Committee may in its sole discretion, provide for
one or more equitable adjustments (based on objective standards) to the Target
Performance Metric (and levels of achievement) in recognition of unusual or
non-recurring items such as acquisition-related activities or changes in
applicable accounting rules to preserve the Committee’s original intent
regarding the Performance Metric. The Committee’s determination of the
achievement level of the Target Performance Metric, as well as the resulting
number of Earned PBRSUs, will be final, binding and conclusive on Participant.
Vesting; Continued Service. The Earned PBRSUs shall vest subject to your
continued Service through the third anniversary of the Grant Date.

2

--------------------------------------------------------------------------------



PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
SHUTTERFLY, INC.
2015 EQUITY INCENTIVE PLAN
You have been granted Performance-Based Restricted Stock Units (“PBRSUs”) by
Shutterfly, Inc. (the “Company”) subject to the terms, restrictions and
conditions of the Shutterfly, Inc., 2015 Equity Incentive Plan (the “Plan”), the
Notice of Performance-Based Restricted Stock Unit Award (the “Notice”) and this
Performance-Based Restricted Stock Unit Agreement (hereinafter “PBRSU
Agreement”).
1. Target Award. The PBRSUs granted to you are expressed in terms of a Target
Number of PBRSUs as set forth in the Notice. The actual number of PBRSUs that
may be earned and vest will depend on your continued service and the extent to
which the Performance Metrics established for the PBRSUs, as set forth on
Attachment 1 to the Notice (the “Vesting Schedule”) are achieved.
2. Settlement.  Settlement of the PBRSUs shall be made within 30 days following
the date of vesting as set forth in the Vesting Schedule.  Settlement of the
PBRSUs shall be in Shares.  Fractional Shares will not be issued.
3. No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested PBRSUs, you shall have no ownership of the Shares allocated
to the PBRSUs and shall have no right to dividends or to vote such Shares.
4. Dividend Equivalents.  Dividends, if any (whether in cash or Shares (except
as set forth in Section 2.4 of the Plan)), shall not be credited to you.
5.  No Transfer.  The PBRSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of in any
manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case basis.
6. Termination.  The PBRSUs shall terminate on the Expiration Date (as defined
in the Notice) or earlier as provided in the Notice.  “Service” shall mean you
are providing services as an employee, officer, director, consultant,
independent contractor or advisor to the Company or a Parent or Subsidiary of
the Company.  Service ceases upon Termination.  If your Service Terminates for
any reason, all unvested PBRSUs shall be forfeited to the Company forthwith, and
all rights you have to such PBRSUs shall immediately terminate, without payment
of any consideration to you.
7. Tax Consequences.  You acknowledge that there will be tax consequences upon
settlement of the PBRSUs or disposition of the Shares, if any, received in
connection therewith, and you should consult a tax adviser regarding your tax
obligations prior to such settlement or disposition in the jurisdiction where
you are subject to tax.
3

--------------------------------------------------------------------------------



8. Withholding Taxes and Stock Withholding.  Regardless of any action the
Company or, if different, your actual employer (the “Employer”) takes with
respect to any or all income tax, national or social insurance contributions,
payroll tax, payment on account or other tax-related withholding or required
deductions (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the PBRSUs, including the grant, vesting or settlement of the
PBRSUs, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends (if any); and (2) do not commit to structure the
terms of the award or any aspect of the PBRSUs to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result.  You
acknowledge that if you are subject to Tax-Related Items in more than one
jurisdiction, the Company and the Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to the settlement of the PBRSUs, you shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
Tax-Related Items, withholding and payment on account obligations of the Company
and/or the Employer, and their respective agents.  In this regard, you authorize
the Company and/or the Employer to withhold all applicable Tax-Related Items
legally payable by you from your wages or other cash compensation paid to you by
the Company and/or the Employer. With the Company’s consent, these arrangements
may also include, if permissible under local law, (a) withholding Shares that
otherwise would be issued to you when your PBRSUs are settled, provided that the
Company only withholds the amount of Shares necessary to satisfy the minimum
statutory withholding amount, (b) having the Company withhold taxes from the
proceeds of the sale of the Shares, either through a voluntary sale or through a
mandatory sale arranged by the Company (on your behalf and you hereby authorize
such sales by this authorization), (c) payment by you of an amount equal to the
Tax-Related Items directly by cash, check wire transfer, bank draft or money
order payable to the Company, or (d) any other arrangement approved by the
Company; all under such rules as may be established by the Committee and in
compliance with the Company’s Insider Trading Policy and 10b5-1 Trading Plan
Policy, if applicable; provided however, that if you are a Section 16 officer of
the Company under the Exchange Act, then the Committee (as constituted in
accordance with Rule 16b-3 under the Exchange Act) shall establish the method of
withholding from alternatives (a)-(d) above, and the Committee shall establish
the method prior to the Tax-Related Items withholding event. The Fair Market
Value of these Shares, determined as of the effective date when taxes otherwise
would have been withheld in cash, will be applied as a credit against the
withholding taxes.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates; you
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the Shares equivalent. If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested PBRSUs,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
You shall pay to the Company or the Employer any amount of Tax-Related Items
that the Company or the Employer may be required to withhold as a result of your
participation in the Plan or the vesting and settlement of the PBRSUs that
cannot be satisfied by the means previously described.  Finally, you acknowledge
that the Company has no obligation to deliver Shares to you until you have
satisfied the obligations in connection with the Tax-Related Items as described
in this Section.
9. Acknowledgement.  The Company and you agree that the PBRSUs are granted under
and governed by the Notice, this PBRSU Agreement and the provisions of the
Plan.  You: (i) acknowledge receipt of a copy of the Plan prospectus,
(ii) represent that you have carefully read and are familiar with the provisions
in the grant documents, and (iii) hereby accept the PBRSUs subject to all of the
terms and conditions set forth in this PBRSU Agreement and those set forth in
the Notice.  You hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan, the Notice and this PBRSU Agreement.
4

--------------------------------------------------------------------------------



10. Entire Agreement; Enforcement of Rights.  This PBRSU Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
acquisition of the Shares hereunder are superseded. No modification of or
amendment to this PBRSU Agreement, nor any waiver of any rights under this PBRSU
Agreement, shall be effective unless in writing and signed by the parties to
this PBRSU Agreement.  The failure by either party to enforce any rights under
this PBRSU Agreement shall not be construed as a waiver of any rights of such
party.
11. Compliance with Laws and Regulations.  The issuance of Shares will be
subject to and conditioned upon compliance by the Company and you with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer, which compliance the Company shall, in its absolute
discretion, deem necessary or advisable.  You understand that the Company is
under no obligation to register or qualify the Common Stock with any state,
federal or foreign securities commission or to seek approval or clearance from
any governmental authority for the issuance or sale of the Shares.  Further, you
agree that the Company shall have unilateral authority to amend the Plan and
this PBRSU Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.  Finally, the Shares
issued pursuant to this PBRSU Agreement shall be endorsed with appropriate
legends, if any, determined by the Company.
12. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Shares.  You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
13. Governing Law; Severability.  If one or more provisions of this PBRSU
Agreement are held to be unenforceable under applicable law, the parties agree
to renegotiate such provision in good faith. In the event that the parties
cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this PBRSU Agreement,
(ii) the balance of this PBRSU Agreement shall be interpreted as if such
provision were so excluded and (iii) the balance of this PBRSU Agreement shall
be enforceable in accordance with its terms.  This PBRSU Agreement and all acts
and transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law.  For purposes of litigating any dispute that may arise directly or
indirectly from the Plan, the Notice and this PBRSU Agreement, the parties
hereby submit and consent to litigation in the exclusive jurisdiction of the
State of California and agree that any such litigation shall be conducted only
in the courts of California or the federal courts of the United States for the
Meekern District of California and no other courts.
14. No Rights as Employee, Director or Consultant.  Nothing in this PBRSU
Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to Terminate your Service,
for any reason, with or without Cause.
5

--------------------------------------------------------------------------------



15. Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures.  By your acceptance of this award of PBRSUs, you consent to the
electronic delivery of the Notice, this PBRSU Agreement, the Plan, account
statements, Plan prospectuses required by the SEC, U.S. financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the PBRSUs.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. You acknowledge that you may receive from the Company a
paper copy of any documents delivered electronically at no cost if you contact
the Company by telephone, through a postal service or electronic mail at
stock@shutterfly.com.  You further acknowledge that you will be provided with a
paper copy of any documents delivered electronically if electronic delivery
fails; similarly, you understand that you must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. You agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company. Also, you understand that
your consent may be revoked or changed, including any change in the electronic
mail address to which documents are delivered (if you have provided an
electronic mail address), at any time by notifying the Company of such revised
or revoked consent by telephone, postal service or electronic mail at
stock@shutterfly.com. Finally, you understand that you are not required to
consent to electronic delivery.
16. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the PBRSUs and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
17. Code Section 409A.  For purposes of this PBRSU Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”).  Notwithstanding anything
else provided herein, to the extent any payments provided under this PBRSU
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six-month period measured from your separation from service
from the Company or (ii) the date of your death following such a separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral.  To the extent any
payment under this PBRSU Agreement may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A.  Payments pursuant to this section are
intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
18. Award Subject to Company Clawback or Recoupment.  The PBRSUs shall be
subject to clawback or recoupment pursuant to any compensation clawback or
recoupment policy adopted by the Board or required by law during the term of
your employment or other Service that is applicable to executive officers,
Employees, Directors or other service providers of the Company, and in addition
to any other remedies available under such policy and applicable law may require
the cancellation of your PBRSUs (whether vested or unvested) and the recoupment
of any gains realized with respect to your PBRSUs.
19. Miscellaneous.  If you have received this PBRSU Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.  The Company may assign any of its rights
under this PBRSU Agreement.  This PBRSU Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Company.  Subject to
the restrictions on transfer set forth herein, this PBRSU Agreement will be
binding upon Participant and Participant’s heirs, executors, administrators,
legal representatives, successors and assigns. 
BY ACCEPTING THIS AWARD OF PBRSUS, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THE PLAN.
6